Citation Nr: 1117586	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  05-34 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a left elbow fracture.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Mac, Counsel








INTRODUCTION

The Veteran, who is the Appellant, served on active duty from December 1967 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in December 2004, of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2008, the Board remanded the claim for further development.  Evidence received subsequent to the Board's remand shows further development is necessary.  

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, DC.  


REMAND

The Veteran contends that he injured his left elbow during service when he was blown off the flight deck and landed on his elbow.

The service treatment record show that on entrance examination in September 1967 and on separation from service in the September 1971, the Veteran reported a history of two prior fractures to the left arm.  The service treatment records to include the report of separation examination contain no complaint, finding, history, treatment, or diagnosis pertaining to a left elbow injury.

VA records in September 2003 show that the Veteran had previously fractured his left elbow.  Private medical records, starting in 2004, document a diagnosis of left elbow joint contracture, degenerative arthrosis, loose bodies and extoses, which eventually required surgery.  


In July, August, and September 2006, private physicians linked the Veteran's elbow condition, as identified on MRI in September 2004, to an injury in service.

In  December 2008, the Board remanded the claim for a VA examination.  While the Veteran did not report for a VA examination scheduled in February 2009, he explained that he did not received notice of the examination until March 2009.  The Veteran submitted a copy of a VA envelope postmarked March 2, 2009, which was sent to his forwarding address.  As the Veteran had good cause for not reporting for his VA examination, he should be afforded another VA examination.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current left elbow disability is related to a fall in service as described by the Veteran.  While not shown in service, the Veteran is competent to describe a fall. 

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, when one cause, namely, the reported in-service fall, is not more likely than any other to cause the Veteran's left elbow disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review.

2. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



